IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-50343
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

GILBERT TIJERINA,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                     USDC No. SA-00-CR-597-ALL
                        --------------------
                          December 12, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Represented by the Federal Public Defender, Gilbert Tijerina

challenges the sentence from his guilty-plea conviction for

possession of a firearm by a convicted felon.   He argues that his

prior conviction under Texas law, unauthorized use of a vehicle,

is not a crime of violence as defined by U.S.S.G. § 4B1.2, and

therefore, the district court erroneously set the base offense

level at 20 pursuant to U.S.S.G. § 2K2.1(a)(4)(A).     Tijerina

acknowledges that his argument is foreclosed by United States v.

Jackson, 220 F.3d 635, 636-39 (5th Cir. 2000), cert. denied, 121


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-50343
                                -2-

S. Ct. 1640 (2001).   He seeks to preserve the issue for possible

review by the Supreme Court.

     One panel of this court may not overrule a decision made by

a prior panel absent en banc consideration, a change in relevant

statutory law, or an intervening decision by the Supreme Court.

United States v. Zuniga-Salinas, 952 F.2d 876, 877 (5th Cir.

1992) (en banc).   Accordingly, we AFFIRM the judgment by the

district court.